Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
US Patent No. 3,775,811 to Smrekar et al. discloses a termination (10) that includes a cable (12) having a central axis and a plurality of strands; wherein each strand of said plurality of strands within said cable follows a non- parallel path with respect to said central axis for a first portion of said cable lying outside said termination (as depicted in Figures 1 and 2); a plurality of anchors (18a); a collector (16); wherein each of said anchors is attached to said collector (as depicted in Figures 1 and 2); and an alignment fixture (14) offset from said collector in a direction parallel to said central axis of said cable.
While Smrekar et al. discloses a portion of the limitations recited in independent claim 21, Smrekar et al. fails to disclose that each of said anchors are attached to an end of one of said strands.  Instead the anchors are attached to the feature 18 which acts to prevent linear motion of the cable 12 along the cable’s longitudinal axis.  Further Smrekar et al. fails to disclose an alignment fixture including a plurality of alignment features, wherein each alignment feature is configured to alter a path of one of said strands from said non-parallel path in said first portion of said cable to an altered path between said alignment fixture and said collector.
US Patent No. 2,341,922 to King et al. discloses a termination including a cable (2) having a central axis (4) and a plurality of strands (6); wherein each strand of said plurality of strands within said cable follows a non- parallel path with respect to said central axis for a first portion of said cable lying outside said termination (as depicted in Figure 1); a collector (22);; an alignment fixture (8) offset from said collector in a direction parallel to said central axis of said cable (as depicted in Figure 1); and said alignment fixture including a plurality of alignment features (10,12), wherein each alignment feature is configured to alter a path of one of said strands from said non-parallel path in said first portion of said cable to an altered path between said alignment fixture and said collector (as depicted in Figure 1).
While King et al. discloses a portion of the limitations recited in independent claims 21, King et al. fails to disclose a plurality of anchors and each of said anchors being attached to an end of one of said strands.
While it is known in the art to provide anchors on the end of cables in order to retain the cable in a collector type device (see also for example, Finsterwalder US 4,594,827), modifying the termination of King et al. such that it included cables having anchors that connected to a collector feature would only be motivated by impermissible hindsight.  King et al. discloses that the cables are sufficiently restrained by being gripped by the alignment feature (8) and a basket (14).  Therefore, the modification to include anchors would only be motivated by impermissible hindsight since the cables of King et al. are sufficiently retained by existing features of King et al. 
	Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of King et al. or Smrekar et al. in order to correct the deficiencies found the prior art and identified above, and thus, for at least the foregoing reasoning, neither King et al. nor Smrekar et al. renders obvious the present invention as set forth in independent claim 21.
The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 21
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704. The examiner can normally be reached Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726